MEMORANDUM ***
Jose C. Villanueva, a native and citizen of Mexico, petitions for review of the Board of Immigration Appeals’ (“BIA”) decision denying his motion to reconsider its prior order affirming the Immigration Judge’s denial of his application for suspension of deportation and voluntary departure. Because the transitional rules apply, Kalaw v. INS, 133 F.3d 1147, 1150 (9th Cir.1997), we have jurisdiction under 8 U.S.C. § 1105a(a). We review for abuse of discretion, Cano-Merida v. INS, 311 F.3d 960, 964 (9th Cir.2002), and we deny in part, and dismiss in part the petition for review.
Because Villanueva does not challenge the BIA’s decision denying his motion for reconsideration, this issue is abandoned. See Marbinez-Serrano v. INS, . 94 F.3d 1256, 1260 (9th Cir.1996) (issues not discussed in the body of the opening brief are deemed waived).
To the extent that Villanueva challenges the BIA’s October 23, 2002, order affirming the IJ’s denial of suspension of deportation relief, we lack jurisdiction to review the decision because Villanueva did not timely petition for review. See Narayan v. INS, 105 F.3d 1335, 1335 (9th Cir.1997) (order) (all petitions for review must be filed within 30 days of the final BIA decision); Marbinez-Serrano, 94 F.3d at 1258 (statutory time limit is both mandatory and jurisdictional).
PETITION FOR REVIEW DENIED in part; DISMISSED in part.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.